 

Fillin this information to identity your case:

a W@ Check if this is an

Debtor 1 John Milousnic amended plan, and list
First Name Middle Name —_ Last Name below the sections of the

Debtor 2 plan that have been
(Spouse, if filing) First Name Middle Name Last Name changed.

 

 

 

United States Bankruptcy Court for the: Northern District of Indiana Objection by PennyMac

 

 

Case number 19-20831-JRA
(if known)

 

 

Official Form 113
Chapter 13 Plan

vt

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does
not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district.
Plans that do not comply with local rules and judicial rulings may not be confirmable.

Apes Oet sony

 

In the following notice to creditors, you must check each box that applies.

To Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

Creditors: You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do
not have an attorney, you may wish to consuit one.
If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered

by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. See Bankruptcy Rule 3015. in addition, you may need to file a timely proof of claim in order to be

paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or
not the plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are
checked, the provision will be ineffective if set out later in the plan.

 

 

 

1.1 | A limit on the amount of a secured claim, set out in Section 3.2, which may result in a CU) wi Not
partial payment or no payment at all to the secured creditor Included Included

1.2 | Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, tC) wl Not
set out in Section 3.4 Included Included

1.3. | Nonstandard provisions, set out in Part 8 C) A Not
Included Included

 

 

 

 

 

Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:
$1,685.51 per month for 60 months.

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

 
2.2 Regular payments to the trustee will be made from future income in the following manner:

Check ail that apply.
(] Debtor(s) will make payments pursuant to a payroll deduction order.
Mi Debtor(s) will make payments directly to the trustee.

{.] Other (specify method of payment):

 

2.3 Income tax refunds.
Check one.
wi Debtor(s) will retain any income tax refunds received during the plan term.
Mi Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return
and will turn over to the trustee all income tax refunds received during the plan term.

[_] Debtor(s) will treat income tax refunds as follows:

 

2.4 Additional payments.
Check one.
Mi None. /f “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4is $101,130.60

Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.
Check one.
L_] None. /f “None” is checked, the rest of § 3.1 need not be completed or reproduced.
Wi The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
required
by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the
trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed
on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed
below as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the
amounts stated below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this
paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all
secured ciaims based on that collateral will no longer be treated by the plan. The final column includes only payments disbursed
by the trustee rather than by the debtor(s).

 

 

 

Name of Creditor / Collateral Current Amount of Interest rate Monthly Estimated
Installment arrearage on plan total
Payment (if any) arrearage paymenton payments
(including (if arrearage by trustee
escrow) applicable)

Penny Mac Loan Services, LLC $1,585.51 0.00% $0.00 avg. $95,130.60

Collateral Disbursed by:

325 Plum Creek Drive Schererville, IN 46375 Wi Trustee
C) Debtor(s)

Capital One Auto Finance $100.00 0.00% $0.00 avg. $6,000.00

Collateral Disbursed by:

2013 Toyota Rav 4 iy, Trustee

VIN: 2T3WFREV7DW053491 Toyota RAV4 XLE (] Debtor(s)
Name of Creditor / Collateral Current Amount of Interest rate Monthly Estimated
Installment arrearage on plan total
Payment (if any) arrearage payment on payments
{including (if arrearage by trustee
escrow) applicable)

insert additional claims as needed.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

wi None. /f “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one.
Wi None. /f “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien Avoidance
Check one.

wi None. /f “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral.
Check one.

Wi None. /f “None” is checked, the rest of § 3.5 need not be completed or reproduced.

Treatment of Fees and Priority Claims

4.1 General
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in
full without postpetition interest.

4.2 Trustee’s fees
Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 0.00% of plan
payments; and during the plan term, they are estimated to total $0.00 .

4.3 Attorney’s fees
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $0.00.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
Check one.
wi None. /f “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
Check one.

Mi None, /f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.
Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the
option providing the largest payment will be effective. Check aif that apply.

Mj The sum of $7,065.87.
ws 0.00 % of the total amount of these claims, an estimated payment of $0.00
wi The funds remaining after disbursements have been made to all other creditors provided for in this plan.

if the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
$0.00 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at

least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

Mi None. /f “None” is checked, the rest of § 5.2 need not be completed or reproduced,

5.3 Other separately classified nonpriority unsecured claims. Check one.

i, None. /f “None” is checked, the rest of § 5.3 need not be completed or reproduced.

Zeiss Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected. Check one.

Wi None. /f “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon
Check the applicable box:

wi plan confirmation.

[] entry of discharge.
CL} other:

Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions
Mi None. /f “None” is checked, the rest of Part 8 need not be completed or reproduced.

 

 
Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

if the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for
the Debtor(s), if any, must sign below.

f\ A se a

hdr Va, bere
x pot iv Veprauee .
Signature of Debtor 1

LS

Executed on 08/26/2019
MM /DD/YYYY

x
Signature of Debtor 2

Executed on
MM /DD/YYYY

x Date 08/26/2019
Signature of Attorney for Debtor(s) MM /DD/YYYY

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the

wording and order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any
nonstandard provisions included in Part 8.
Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts
set out below and the actual plan terms, the plan terms control.

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) $101,130.60

b. Modified secured claims (Part 3, Section 3.2 total) $0.00
¢. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $0.00
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $0.00
e. Fees and priority claims (Part 4 total) $0.00
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $7,065.87
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) $0.00
j. Nonstandard payments (Part 8, $1,685.51

total) +

 

 

Total of lines a through j $109,881.98

 

 
United States Bankruptcy Court
Northern District of Indiana

inre John Mileusnic Case No. 19-20831-JRA
Debtor(s) Chapter. 13

CERTIFICATE OF MAILING
The undersigned hereby certifies that a true copy of the following document(s):

was(were) mailed to all persons in interest at the addresses set forth in the exhibit which is attached hereto, electronically or by first class mail,
postage prepaid, on .

 

 

8/26/2019 ev NMlowric
o
John Mileusnic
325 Plum Creek Drive

Schererville, IN 46375

SUSAN M. WOOLLEY

8415 Allison Pointe Blvd. Suite 400 Penny Mac Loan Services, LLC Capital One Auto Finance
Indianapolis, IN 46250 PO. Box 514387 7933 Preston Road
Phone: (317) 237-2727 Los Angeles, CA 90051 Plano, TX 75024

Email: SWOOLLEY @feiwelihannoy.com
